If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      June 3, 2021
               Plaintiff-Appellee,

v                                                                     No. 340201
                                                                      Clinton Circuit Court
CAROL ANN BOAK,                                                       LC No. 16-009711-FH

               Defendant-Appellant.


Before: SHAPIRO, P.J., and JANSEN and BECKERING, JJ.

BECKERING, J. (concurring).

        After a careful review of the record, including the presentence report and sentencing
transcript, I concur with the majority opinion affirming defendant’s sentence. The record fully
supports the trial court’s finding of no confidence as to whether defendant is at low risk of re-
offending. It supports the trial court’s finding that defendant’s crimes upon the two young victims,
aged two and nine at the time of the offenses, were “heinous.” It supports the trial court’s concern
that defendant, who was living a “double-life” during the predatory sexual crimes on children for
which she was convicted, would do so again, requiring deterrence of her conduct and would serve
to deter similar conduct by others. The record also fully supports the trial court’s interpretation of
defendant’s statements in the presentence report and at trial as not truly accepting personal
responsibility for her own conduct and her own decisions, such that it called into serious doubt
defendant’s ability to be rehabilitated and the public’s ability to be safe around her. Moreover, the
trial court referenced the nine-year-old victim’s impact statement made at the codefendant’s
sentencing and her guardian’s statement at defendant’s sentencing, both of which highlighted the
victim’s trauma and the impact the offense has had on her life. As a result, the record supports the
trial court’s conclusion that a sentence within the guidelines would not be reasonable or just under
the presenting circumstances. See People v Dixon-Bey, 321 Mich App 490, 525 n 9; 909 NW2d
458 (2017) (stating that other factors a court can consider to determine whether the sentencing
guidelines are proportionate to the offense include the defendant’s misconduct while in custody,
the defendant’s expressions of remorse, and the defendant’s potential for rehabilitation) (quotation
marks and citations omitted).




                                                 -1-
        While the trial court did not detail how it selected a sentence of 12 years out of a maximum
of 20 years for Count I, it did state that it did so for all of the reasons the court concluded that a
sentence within the minimum guidelines range was neither reasonable nor just. See People v
Babcock, 469 Mich 247, 260 n 14; 666 NW2d 231 (2003) (explaining that while determining a
sentence, a court is not required to “explain why it chose a twelve-month departure as opposed to
an eleven-month departure,” rather, the court is required is explain why the departure is justified).
Considering the circumstances present in this case, I find no abuse of discretion on the part of the
trial court. The trial court correctly considered the calculated guidelines, and then applied the
principle of proportionality, by thoroughly analyzing “the seriousness of the circumstances
surrounding the offense and the offender.” People v Steanhouse (Steanhouse II), 500 Mich 453,
460; 902 NW2d 327 (2017) (quotation marks and citation omitted). See also People v Walden,
319 Mich App 344, 355; 901 NW2d 142 (2017) (stating that “[g]reater trial court discretion
constricts an appellate court’s wherewithal to find an abuse of discretion”). Consequently, I agree
with the majority opinion to affirm the trial court’s sentences in this case.




                                                              /s/ Jane M. Beckering




                                                 -2-